internal_revenue_service office symbols cc dom fs fi p case number tl-n-5961-95 date uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject deborah a butler assistant chief_counsel field service this field_service_advice is in response to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent legend a b c d e dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren o p q r date date date date date date date date date date date date preamble a the taxpayer has argued that sec_1274 but not sec_1235 applies to this transaction we are not opining on sec_1235 but rather on whether the transaction falls under sec_1274 issues assuming that the original_issue_discount oid rules apply was a’ sec_1 interpretation of sec_1274 reasonable whether a may rely on prop sec_1_1012-1 and sec_1_1274-2 in determining its basis in the debt instruments issued for the patent or patent rights that it purchased from the partners of b in date if a could have relied on the prop sec_1_1012-1 or sec_1_1274-2 which statute would control in order to determine the basis of the instruments conclusions a’s deductions are not allowable under sec_1274 in date when the debt instruments were issued the taxpayer may rely on prop sec_1_1012-1 and sec_1_1274-2 a sec_2 substantial_authority under sec_6662 the proposed_regulations however have no more legal authority than a litigating position and do not preclude the service from contending that the transaction was not in harmony with the statutes to which the proposed_regulations relate if a’s determination of basis was reasonable or if a could have relied on the regulations then a would possibly have been able to determine its basis under prop sec_1_1012-1 and sec_1_1274-2 a could not rely on the proposed_regulations and therefore existing statutory authority legislative_history regulations and case law are controlling to determine basis facts a the taxpayer is a large company that organized and formed b on date b consisted of q limited partners owning r partnership units divided into class a limited partners and class b limited partners each full partnership unit represented an investment of dollar_figureh c a subsidiary of a was the general_partner of b and owned o of b the purpose of the b partnership was to develop produce and derive income from the sale of certain products for human pharmaceutical use on date a and b entered into several agreements under one of these agreements the cross license agreement a granted to b an exclusive license to use background technology defined as all patent rights technical information and biological materials owned or controlled by a b funded the research on the products but a actually conducted the research a product known as d was eventually developed and which has been financially successful in date a had an option to purchase all of the r class a and class b limited_partnership interests in b under the partnership purchase option agreement a had the choice of paying for the partnership interests in either a stock or in cash the purchase_price would be contingent upon the success and sales of d a exercised its class a options on date a notified the class b limited partners of its intent to exercise its option to purchase the class b partnership interests in date a paid the class a limited partners an initial payment of dollar_figuref cash per full partnership unit and paid the class b limited partners dollar_figureg cash per full partnership unit a issued debt instruments to both classes of limited partners pursuant to which a was obligated to make future payments to be paid quarterly beginning with the quarter ending date and continuing through the fourth quarter of date these instruments the payments to the b partners are the instruments at issue all of the payments have been without stated_interest none of the debt instruments issued to b the patents themselves or the partnership interests are publicly traded in date a deducted dollar_figurej and deducted dollar_figurei interest for a total amount deducted of dollar_figurem in date a deducted dollar_figurel and deducted dollar_figurek in interest for a total amount deducted of dollar_figuren a calculated these amounts that it amortized and deducted by determining the fair_market_value of the annual contingent payments to the partners by projecting a p growth in the sales of the underlying product the d the b partners were to receive contingent payments based on the success of the d after calculating the payments over the e year period from date to date a discounted the amount by the applicable_federal_rate to determine the issue_price of the contingent_liability under sec_1274 a then amortized the issue_price over e years a has stated that the basis for the instruments is determined under sec_1_1012-1 and prop sec_1_1274-2 it is district counsel’s position that a should not have included the fair_market_value of these instruments in basis it is district counsel’s position that 4_tc_979 acq 1946_1_cb_1 and acq 1959_2_cb_3 is controlling for the determination of the amortization deduction of contingent payments and consequently a is limited to deducting the amounts that it had paid out in each year as the amount becomes fixed a has stated that these instruments are oid instruments and that sec_1235 does not apply to this transaction this analysis assumes that the instruments are debt instruments issued in exchange for property this analysis also assumes that sec_1235 does not apply to this transaction law and analysis sec_1274 sec_1271 through provide the rules for the inclusion of oid in income the income from the oid to the holder of the instrument is determined under sec_1272 sec_1274 determines the issue_price of the instrument in the case of a debt_instrument issued for property the daily_portion of the amount includible in income to the holder is determined by allocating to each day in any accrual_period its ratable portion of the increase during such accrual_period in the adjusted_issue_price of the debt_instrument sec_1274 the adjusted_issue_price is the issue_price of the debt_instrument at the beginning of the period and the adjustments before the first day of such accrual_period sec_1274 thus the holder accrues interest_income and the issuer can deduct the amount equal to the sum of the daily portions of the original_issue_discount for each day during the taxable_year on which such holder held such debt_instrument under sec_163 sec_1274 provides that where adequate_stated_interest has not been provided for the issue_price shall be the imputed_principal_amount sec_1274 the imputed_principal_amount is equal to the sum of the present values of all payments due under the debt_instrument except in potentially_abusive_situations as of the date of the sale_or_exchange and using a discount rate sec_1274 the present_value of the instrument is determined as of the date of the sale_or_exchange and by using a discount equal to the applicable_federal_rate compounded semiannually sec_1274 sec_1275 reads in relevant part as follows the secretary may prescribe regulations providing that where by reason of contingent payments the tax treatment under this subpart or sec_163 does not carry out the purposes of this subpart or sec_163 such treatment shall be modified to the extent appropriate to carry out the purposes of this subpart or sec_163 this language authorizing the secretary to prescribe regulations on contingent payments is the only reference to contingent payments in the oid statutes congress granted the secretary regulatory authority to make appropriate modifications to the treatment under these provisions if because of contingent payments or other circumstances the tax treatment otherwise accorded to the borrower and lender or the purchaser and seller is inconsistent with the purposes of these provisions s rep no 98th cong 2d sess vol thus congress acknowledged that the treatment of instruments with contingent payments may be different from the treatment generally of instruments with fixed payments legislative_history to sec_1274 states that where the oid rules do not apply the parties will report the transaction according to the terms of the instrument and their normal methods_of_accounting in general however the committee expects that where a transaction involving deferred payments is not subject_to the oid rules any changes imposed for the borrower’s right to the use of funds will be computed according to an economically sound method id pincite the application of sec_1274 to the contingent payments at hand does not produce the deduction that a has proposed sec_1272 and sec_1274 determine interest based on a principal_amount that is already fixed and creates no exception in the treatment of contingent payments therefore under sec_1274 the oid is calculated by using the issue_price as determined by imputed_principal_amount in sec_1275 congress specifically directs the secretary to provide regulations for contingent payments which are otherwise not provided for in the oid statutes generally or in regulations other than those that were proposed during this transaction as discussed below the proposed_regulations that could be applicable are discussed below proposed_regulations for oid instruments were published in and final regulations were published in and in under the proposed_regulations that were published in the federal_register in date and reprinted as lr-189-84 1986_1_cb_820 contingent payments were not generally taken into account in determining oid rather the contingent payments were accounted for separately under prop sec_1_1274-2 the cost_basis of the property was the issue_price of the instrument 1986_1_cb_820 under prop sec_1_1275-4 a contingent payment was not taken into account until the payment became fixed 1986_1_cb_820 these proposed_regulations were proposed to be effective for debt instruments issued after date on date the service published prop sec_1_1012-1 as follows debt instruments issued in exchange for property in the case of any debt_instrument issued in exchange for property the amount of the basis of the property attributable to the debt_instrument is the issue_price of the debt_instrument as determined under paragraphs c or e of sec_1_1273-2 or sec_1_1274-2 1993_1_cb_734 prop sec_1_1274-2 read as follows debt instruments that do not provide for adequate_stated_interest imputed_principal_amount the issue_price of a debt_instrument that does not provide for adequate_stated_interest is the imputed_principal_amount of the debt_instrument as determined under paragraphs c d and e of this section 1993_1_cb_734 prop sec_1_1274-2 proposed in provided as follows contingent payments- general_rule for purposes of paragraph c of this section the stated principal_amount of a debt_instrument that provides for contingent payments is the maximum amount of the contingent and noncontingent payments excluding any amount of stated_interest whether or not contingent the imputed_principal_amount of such a debt_instrument is the sum of the present values of the noncontingent payments as determined under paragraph c of this section and the fair_market_value of the contingent payments as of the issue_date if the fair_market_value of the contingent payments cannot be determined when separated from the noncontingent payments the imputed_principal_amount of the debt_instrument is its fair_market_value only in rare and extraordinary cases will the fair_market_value of the debt_instrument be treated as not reasonably ascertainable for additional rules relating to contingent payments see sec_1_1275-4 special rule for earn-outs notwithstanding paragraph e of this section the imputed_principal_amount of a debt_instrument that provides for contingent_interest payments is its stated principal_amount if - i all or a portion of the contingent_interest payments are conditioned on a return from the exploitation of the property acquired for the debt_instrument including payments conditioned on profits sales rents production or royalties ii the debt_instrument would provide for adequate_stated_interest under paragraph c of this section at a test rate of interest equal to percent of the test rate applicable to the debt_instrument and iii it is reasonable to expect that contingent payments of interest described in paragraph e i of this section will raise the total yield on the debt_instrument to at least the test rate of interest applicable to the debt_instrument 1993_1_cb_734 with regard to the effective dates prop sec_1_1012-1 and sec_1 were proposed to be effective for debt instruments issued on or after the date that is days after the date the regulations are finalized the proposed_regulations are also proposed to be effective for lending transactions sales and exchanges that occur on or after the date that is days after the date the regulations are finalized 1993_1_cb_734 these proposed_regulations altered the treatment of contingent payments in oid instruments that was proposed in the regulations proposed in allowed for the determination of basis of the contingent payments using fair_market_value the proposed regulation under prop sec_1_1012-1 was made final in t d 1994_1_cb_38 the final_regulation under sec_1 g reads g debt instruments issued in exchange for property- in general for purposes of paragraph a of this section if a debt_instrument is issued in exchange for property the cost of the property that is attributable to the debt_instrument is the issue_price of the debt_instrument as determined under sec_1_1273-2 or sec_1_1274-2 whichever is applicable if however the issue_price of the debt_instrument is determined under sec_1273 the cost of the property attributable to the debt_instrument is its stated principal_amount reduced by any unstated_interest as determined under sec_483 this paragraph g applies to sales or exchanges that occur on or after date taxpayers however may rely on this paragraph g for sales and exchanges that occur after date and before date 1994_1_cb_38 the preamble to the final regulations under sec_1_1012-1 states that sec_1_1274-2 of the proposed_regulations no longer remains as a proposed regulation 1994_1_cb_38 on date the final regulations regarding the tax treatment of debt instruments that provide for one or more contingent payments were filed with the federal_register and were published as t d 1996_2_cb_84 the final regulations concerning contingent payments apply to transactions occurring after date the final_regulation under sec_1_1012-1 published in reads as above in it was republished and reads as follows debt instruments issued in exchange for property- in general for purposes of paragraph a of this section if a debt_instrument is issued in exchange for property the cost of the property that is attributable to the debt_instrument is the issue_price of the debt_instrument as determined under sec_1_1273-2 or sec_1_1274-2 whichever is applicable if however the issue_price of the debt_instrument is determined under sec_1273 the cost of the property attributable to the debt_instrument is its stated principal_amount reduced by any unstated_interest as determined under sec_483 effective date this paragraph g applies to sales or exchanges that occur on or after date 1996_2_cb_84 the final_regulation under sec_1_1274-2 does not adopt the treatment of contingent payments that was proposed in the final_regulation sec_1_1274-2 provides in pertinent part g treatment of contingent payment debt instruments notwithstanding paragraph b of this section if a debt_instrument subject_to sec_1274 provides for one or more contingent payments the issue_price of the debt_instrument is the lesser_of the instrument’s noncontingent principal payments and the sum of the present values of the noncontingent payments as determined under paragraph c of this section however if the debt_instrument is issued in a potentially_abusive_situation the issue_price of the debt_instrument is the fair_market_value of the noncontingent payments for additional rules relating to a debt_instrument that provides for one or more contingent payments see sec_1_1275-4 this paragraph g applies to debt instruments issued on or after date 1996_2_cb_84 sec_1_1275-4 provides that contingent payments and noncontingent payments are to be treated separately sec_1_1275-4 reads in relevant part as follows t he issuer and the holder are treated as if the issuer had issued a separate debt_instrument on the date the payment becomes fixed maturing on the date the payment is due the stated principal_amount of this separate debt_instrument is the amount of the payment that becomes fixed 1996_2_cb_84 a’s use of other than the issue_price for determining the principal_amount of the instrument upon which the oid was calculated was not reasonable under sec_1274 or under the legislative_history see 15_f3d_1275 5th cir analyzing statute through language of statute legislative_history and by avoiding absurd or unreasonable outcomes a determined issue_price using contingent payments instead of payments that were fixed reliance on prop sec_1_1012-1 and prop sec_1_1274-2 a filed its date federal_income_tax return on date and its date federal_income_tax return on date the instruments at hand were issued to the b partners in either date or date regulations are authorized under sec_7805 the regulations explain the service’s position and prescribe the operating rules for compliance with the tax laws as a general matter proposed_regulations constitute a body of informed judgment which courts may draw on for guidance and are accorded no more weight than a litigation position 108_tc_100 the court in garvey inc v united_states cl_ct aff’d 726_f2d_1569 fed cir explained as the term itself makes clear proposed amendments to regulations are merely preliminary proposals they are published in the federal_register pursuant to the administrative_procedure_act u s c sec_553 in order to give notice to the public of a proposed regulation that is under consideration but there is nothing that requires the government to adopt in final form a regulation published as a proposed amendment proposed_regulations are treated as substantial_authority for the purposes of the accuracy-related_penalties under sec_6662 see t d 1994_1_cb_38 although the final regulations dispose_of the underlying proposed_regulations the irs will allow taxpayers to treat the proposed_regulations as authority under sec_6662 of the code for debt instruments issued after date and prior to date this is in contrast to those cases in which the service has expressly stated that taxpayers may rely on proposed_regulations for guidance pending the issuance of final regulations and that the service will apply the proposed_regulations in issuing rulings and in examining returns with respect to taxpayers the service did not make the final regulations retroactive it provided that the final regulations under both sec_1012 and sec_1274 had prospective application_for purposes of determining basis see t d 1994_1_cb_42 because the final regulations became effective after the transaction at issue the question becomes whether the proposed_regulations which were revoked prior to the time a filed its income_tax returns could be relied upon neither the final regulations nor the proposed_regulations apply with the force of law to the debt instruments that a has issued the question is whether the taxpayer’s treatment of the transaction is in harmony with the statutes therefore in order for a to properly take the deductions for the contingent payments based on projections a’s reliance on the proposed_regulations must fit within the statute basis determination as a general matter a taxpayer’s basis in purchased property is equal to the cost of the property sec_1012 cost under sec_1012 includes any valid liabilities incurred in financing the purchase 331_us_1 recourse_liabilities generally pose no problem because the borrower is unconditionally obligated to pay a fixed amount with interest in this case however there apparently is no set price for each partnership_interest instead the amount depends on the profits generated by the sale of d over a e-year period thus the total amount the taxpayer is obligated to pay is not fixed under these circumstances we conclude that the taxpayer’s obligation is too contingent for purposes of determining cost_basis and therefore no oid can be determined on the contingent payments 86_tc_848 aff’d 841_f2d_264 9th cir 52_tc_367 aff’d on another issue 451_f2d_173 9th cir among the issues in dispute in waddell was the taxpayers' entitlement to depreciation_deductions and investment tax_credits related to their investment in four medical equipment franchises the amount of the disputed deductions and credits depended on the taxpayers' basis in the property the taxpayers' investment totaled dollar_figure dollar_figure of which was paid in cash the remaining dollar_figure was in the form of a promissory note the note labeled recourse was for an initial term of years and called for interest pincite per year on the unpaid balance if payments were current at the end of the initial term the taxpayers could extend the note for an additional 7-year period during the extended period the taxpayers had the option of converting the note to a nonrecourse note by paying dollar_figure for each franchise interest waddell t c pincite the note called for minimum payments to be applied against accrued interest any other_payments on the note were to come only from net receipts from the exploitation of the purchased equipment the court analyzed the likelihood of payment of the note according to its terms and concluded it was too speculative for the note to be recognized for federal tax purposes id pincite instead the court allowed the taxpayers to compute basis based on their cash down payment the minimum required_payments and conversion and renewal fees all of which the court concluded constituted bona_fide debt in wofford v commissioner tcmemo_1997_62 the issue was whether the taxpayer was entitled to amortization deductions related to her interest in a customer list in connection with becoming a distributor of safeguard products the taxpayer was required to buy the right to receive commissions on sales to a base of customers within a defined geographical territory from a current or former distributor the distributor agreement the taxpayer entered into had an initial term of years it called for the taxpayer to pay a total of dollar_figure for the protected right to sell safeguard products to certain listed customers it provided that safeguard would withhold from the taxpayer's pay fixed monthly amounts in accordance with a territory payback schedule until the purchase_price was paid however no territory payback schedule was ever executed by the taxpayer or attached to the agreement further no interest rate was ever stated in connection with the taxpayer's payment obligation and there was no set time for final payment of the obligation the agreement provided that if it was terminated before the taxpayer paid the full amount for the customer list the taxpayer would have no further liability for additional payments in addition if commissions were insufficient to cover the territory paybacks due in that month as a matter of practice safeguard would pay the former distributor the amount due amounts were withheld from the taxpayer in and as follows respectively dollar_figure dollar_figure dollar_figure and dollar_figure the taxpayer claimed amortization deductions related to the customer list based on a cost_basis of dollar_figure and a useful_life of years this resulted in amortization deductions on the taxpayer's schedule c in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the commissioner adjusted the amortization deductions based on a determination that the taxpayer's liability for making the territory paybacks was contingent and therefore could not be included in computing the taxpayer's basis in her distributorship the tax_court agreed because the taxpayer's obligation was payable only out of commissions and the monthly withholding amount was not set at the inception of the transaction the court was convinced that the taxpayer's liability was conditioned on her success in earning commissions in addition in wofford neither the taxpayer nor safeguard required or was subject_to a final payment_date a written repayment schedule a minimum repayment amount or a specified interest factor these facts persuaded the court that the taxpayer's liability under the agreement was contingent and could not be included in computing her cost_basis in the distributorship the facts of this case are similar to the wofford case in that other than the cash payments made at the outset the taxpayer's obligation to pay the limited partners is conditioned entirely on future profits from sales of d there is no written payment schedule minimum repayment amount or specified interest factor moreover unlike the situation in waddell or in wofford the overall obligation in this case is not even fixed under these circumstances we conclude that the taxpayer's obligation does not constitute a genuine obligation for purposes of determining the basis in the partnership or the partnership assets instead the taxpayer's basis should be limited to actual cash payments the current regulation under sec_1_1012-1 which went into effect in provides that the cost of the property that is attributable to the debt_instrument is the issue_price of the debt_instrument thus for the periods before and after the first date of the transaction in date the basis of the instrument was determined by the issue_price of the instrument a has stated that although the regulation sec_1_1274-2 by its own terms states that it does not apply to sales or exchanges that occur before date the general effective date of the new original_issue_discount regulations a taxpayer's basis in property has long been held to include the amount of money paid and the fair_market_value of any debt_instrument given for the property see crane v commissioner however a's conclusion is incorrect and the basis for these contingent payments when determining the oid on the instrument is not the fair_market_value of the instrument including the contingent payments rather the basis is limited to the payments on the instrument that are fixed although sec_1_1012-1 in both the proposed and final forms clearly contemplates including in cost_basis any amount attributable to debt instruments issued in exchange for property the regulation does not eliminate the need to test the purported debt accordingly we do not view the regulation as supporting the taxpayer's contention that it is entitled to estimate its basis in the b partnership interests based on its purported obligation to make future payments to limited partners because those amounts are so contingent as not to be valued in 4_tc_979 the tax_court determined that the petitioner was entitled to a deduction for exhaustion of the patents equal to the total payments of dollar_figure made in that year and no more than the amount_paid associated patentees t c pincite the petitioner in associated patentees acquired certain patents and paid as consideration percent of the yearly income it received from licenses granted for use of the patents the payments were therefore contingent upon actual income in determining the depreciation of the patents the court said that it is impossible to determine in this year what the total cost will be since it will include a percentage of earnings_of petitioner in each year of that term these earnings can not now be determined associated patentees t c pincite the court determined that petitioner could not deduct the value of the patent but rather was limited to deducting the cost the court determined that the petitioner’s method for computing the depreciation deduction was reasonable that is depreciating the full amount in the year paid because it is the cost pertaining to that year alone therefore petitioner could only deduct what it paid in that tax_year the tax treatment of contingent payments would then necessarily have to be determined using the normal methods_of_accounting as congress required when the oid rules do not apply s rep no 98th cong 2d sess vol pincite sec_1012 and its regulations and case law in effect would then be used to determine basis under sec_1012 the contingent payments are too contingent to be included in basis under associated patentees a is limited to deducting the amount that it actually paid out each year case development hazards and other considerations the deductions claimed were not allowable in light of the statutory authority legislative_history existing regulations and case law nevertheless the fact that the final regulations under sec_1_1012-1 published in state that taxpayers may rely on the regulation for transactions that occur after date and date although without the support of sec_1_1274-2 which was not finalized until gives some support to a’s position as indicated above the instruments at issue here were issued in date and date and therefore fit within this time frame deborah a butler by _________________________ joel e helke chief field service financial institutions and products
